Citation Nr: 1452236	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for Chiari malformation with syringomyelia, residuals of posterior fossa decompression, and syringosubarachnoid shunt of the spinal cord (syringomyelia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

George R. Waddington, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to August 1993.

This matter is on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was last before the Board of Veteran's Appeals (Board) in April 2014.  The Board remanded the Veteran's increased rating claim for a new examination.  See April 2014 BVA Decision.

The Veteran testified before the undersigned at a May 2012 video-conference hearing.  A transcript of the hearing is in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The Board directed the VA examiner to determine the severity and frequency of any disorder(s) attributed to the Veteran's service-connected syringomyelia.  The June 2014 VA examiner attributed right arm radiculitis and an unspecific mental disorder to the Veteran's service-connected syringomyelia, but failed to rate the severity of these disorders.

The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify and secure any relevant private medical records (PMRs) or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Obtain any outstanding VA medical treatment records (VAMRs) from July 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who conducted the June 2014 examination for a new examination with an opinion as to the severity of the radiculitis and unspecified mental disorder attributable to the Veteran's service-connected syringomyelia.  If the examiner is not available, schedule a VA examination with another qualified VA examiner.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The examiner must clarify whether the radiculitis associated with the Veteran's service-connected syringomyelia is unilateral, affecting only his right arm, or whether it is bilateral.

b. Then, the examiner must rate the Veteran's radiculitis as mild, moderate, or severe.

c. The examiner must diagnose the mental health disorder attributable to the Veteran's service-connected syringomyelia.

d. Then, the examiner must assess the degree of social and occupational impairment caused by the diagnosed mental health disorder.  The examiner MUST INCLUDE A GLOBAL ASSESSMENT OF FUNCTIONING (GAF) SCORE AS PART OF HIS OR HER ASSESSMENT.

4. Review the medical examination report to ensure that it adequately responds to the above instructions.  IF THE REPORT IS DEFICIENT in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to an increased disability rating for Chiari malformation with syringomyelia.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



